23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Marjorie Joanne CLAYTON, Plaintiff Appellant,v.THE MARION COUNTY HUMANE SOCIETY, (Fairmont, West Virginia)Shelter Board of Officers and Help;  Cynthia Friend, "Clipand Care Boutique";  Audrey Bowman-Jefferis, (Shelter'sCounsel);  Judge Fred Fox;  Magistrate Murial Twyman, all ofFairmont, West Virginia, Defendants Appellees.
No. 94-1357.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 17, 1994.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  Irene M. Keeley, District Judge.  (CA-93-22-C)
Marjorie Joanne Clayton, appellant pro se.
James Mitford Wilson, Karen Elizabeth Kahle, Steptoe & Johnson, Clarksburg, West Virginia, for appellees.
N.D.W.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Clayton v. Marion County Humane Soc'y, No. CA-93-22-C (N.D.W. Va.  Feb. 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED